SANBORN, Circuit Judge
(dissenting). A careful examination of the record in this case has forced my mind to the conclusion that there is no substantial evidence in it that Boone was guilty of the offense of which he was convicted, so that I am unable to consent to an affirmance of the judgment against him which sentenced him to the penitentiary for seven years. Reduced to its lowest terms, this is the case the record presents, as I understand it: Boone was the president and Ball the cashier of the bank. Ball was indicted for making the false *969entries charged in the indictment, and Boone for aiding and abetting him; but Ball was not prosecuted, but was called by the United States and testified on its behalf that he had frequently embezzled funds of the bank and had made false entries in the books and reports to the Comptroller without Boone’s knowledge. Ball testified that he had an understanding or agreement with Boone that, when the cash was low in the bank, it should be boosted by false entries in the books of- the bank, and that in two instances, relating respectively to Byllesby & Co.’s and Bontty’s notes specified in two specific counts in the indictment, Boone conferred and agreed with him that entries of payments of them in cash should be made in the bank books when the notes had not been paid, and that Ball made the entries. Ball then testified that he could not remember of any other instances in which he and Boone conferred about any false entries. Boone testified that he never had had any understanding with Ball that when the cash was low it should be boosted by false entries in the books of the bank, that he never conferred or agreed with Ball that the false entries which Ball made regarding payment in the cases of the Byllesby & Co.’s and Bontty’s notes should be made, and that he never aided or abetted Ball in making the false entries in the books or reports concerning which he was indicted, nor did he ever have any notice or knowledge before the bank failed, of any of the false entries in the books of the bank or in the Comptroller’s reports which were charged in any of the nine counts of the indictment against Ball and him. This was all the evidence there was upon the question whether or not Boone had aided or abetted Ball in making the false entries in the Comptroller’s report charged in the ninth count of the indictment. There was other evidence from various witnesses regarding the other eight counts. The evidence upon the nine counts was submitted to the jury, which returned a verdict in Boone’s favor on all "the counts, except the ninth, thereby finding as to each of the eight counts that Ball’s testimony was false and Boone’s was true, and necessarily finding that Ball’s testimony was false and Boone’s was true regarding the entries concerning the Byllesby & Co.’s and Bontty’s notes, which were the only entries that Ball testified that Boone conferred with him about.
The result is, as I read the record, that on the question of substantial evidence to sustain the verdict upon the specific charge in the ninth count, which is that Boone aided and abetted Ball in making a false entry of $49,179.35, when he should have made a true entry of $29,179.35, in the report to the Comptroller of the 29th day of June, 1915, this is the case: Boone testified that he had no knowledge of this entry or its falsity, and that he never aided or abetted Ball in making it. Ball testified that he made it, that he had an understanding or agreement with Boone that when the cash was low in the bank it should be boosted by entries in the books of the bank, but that he could not remember that he ever had any conference, understanding, or agreement with Ball about this entry in the report to the Comptroller, which, of course, is not an entry in any of the books of the bank. Boone testified that he never had any understanding or agreement with Ball about making any false entries in books, or reports, or elsewhere. Upon that issue, wheth*970er or not there was such an agreement or understanding, the jury has found upon the other eight counts, and has necessarily specifically found upon the two counts regarding the Byllesby & Co.’s and Bontty’s notes, that Ball was mistaken and Boone was right.
Because in my opinion this record presents a case in which there was no substantial evidence that Boone was guilty of the offense charged in the'ninth count of the indictment, of which he was convicted, and because the conclusion that he was so guilty is utterly inconsistent with the findings of the jury on the other eight counts, I cannot resist the conclusion that the judgment below should be reversed.